      Case 1:20-cv-00137-RSB-BKE Document 6 Filed 10/05/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA
                                     AUGUSTA DIVISION




WIHLY HARPO-BROWN,

                       Plaintiff,
V.                                                  CV120-137


DANIEL J. CRAIG, et al,

                       Defendants.




                                            ORDER


       The above captioned case filed in the Augusta Division of this Court having been

previously assigned to the undersigned.

       It is hereby ORDERED that this case be reassigned to the Honorable R. Stan Baker for

further plenary disposition.

       SO ORDERED, this             "day of Sgptcmbei* 2020.




                                             J. RA'NMK HALL,Cj^F JUDGE
                                             UNITED ^ATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF GEORGIA
